Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/17/2022, with respect to the rejections of claims 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, claims 1-6 and 21-24 are in condition for allowance.
Applicant’s arguments, see Remarks, filed 7/17/2022, with respect to the rejections of claims 8-12, 15-18 and 25-26 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller et al. (hereafter Stiller)(US PgPub 2006/0206259) and in view of Kovach (US PgPub 2005/0088320).
Regarding claim 8, Stiller discloses an apparatus (Figure 1, Element 16), comprising: an RFID reader system, wherein the RFID reader system is located at or on a vehicle (Figure 1, Elements 28 and 30), and further wherein the RFID reader system further comprises: an RFID tag reader or a plurality of RFID tag readers (Figure 1, Element 28 and Paragraph 0022); a processor (Figure 1, Element 30 and Paragraph 0022); a display (Figure 1, Element 14 and Paragraph 0022), wherein the RFID reader system reads, scans, or detects, the at least one RFID tag assigned to the residential home, the commercial office, the commercial building, or the commercial structure, wherein the processor processes data or information obtained by the RFID reader system, and further wherein the processor identifies the residential home, the commercial office, the commercial building, or the commercial structure, detected by the RFID reader system, wherein the processor obtains information regarding the residential home, the commercial office, the commercial building, or the commercial structure, detected by the RFID reader system from the information regarding the residential home, the commercial office, the commercial building, or the commercial structure, and further wherein the apparatus provides information regarding the residential home, the commercial office, the commercial building, or the commercial structure, detected by the RFID reader system on or via the display (Figure 1 and Paragraphs 0022-0023 where microprocessor 30 interprets information from the building tag and displays data relating to the building on a display of the vehicle such as street address and/or names associated with the building).  Stiller does not specifically disclose a database, wherein the database stores information regarding a plurality of residential homes, commercial offices, commercial buildings, or commercial structures, wherein at least one RFID tag is assigned to a residential home, a commercial office, a commercial building, or a commercial structure of the plurality of residential homes, commercial offices, commercial buildings or commercial structures.  In the same field of endeavor, Kovach discloses a vehicle system that includes a local database containing information relating to RFID tags.  The processor of the vehicle queries the local database to obtain information relating to the RFID tags.  As suggested by Kovach, the local database allows for faster response speeds and allows for data backup in the circumstance where supplemental data read from the tag has become corrupted (Figure 7 and Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the local database storing information relating to RFID tags of Kovach to the system of Stiller, thereby allowing the vehicle to query the database after reading RFID tags relating to the proximate building, motivation being to increase data response time while allowing for data backup.
Regarding claim 9, Stiller discloses wherein the processor is located at the vehicle (Figure 1, Element 30).
Regarding claim 10, Stiller discloses wherein the display is located at the vehicle (Figure 1, Element 14).
Regarding claim 11, Stiller does not specifically disclose wherein he processor is located remote from the vehicle.  In the same field of endeavor, Kovach discloses a vehicle system with a remote processor for processing vehicle data (Figure 7, Element 30 and Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the remote data processing of Kovach to the system of Stiller, motivation being to reduce the amount of data processing taking place locally at the vehicle which conserves system resources.
Regarding claim 12, Stiller discloses a speaker, wherein the speaker is located at or in the vehicle, and further wherein the speaker provides audio information regarding the residential home, the commercial office, the commercial building, or the commercial structure, detected by the RFID reader system. (Paragraph 0038).
Regarding claim 15, Stiller discloses an apparatus (Figure 5, Element 18), comprising: an RFID reader system, wherein the RFID reader system is located at a residential home, a commercial office, a commercial building, or a commercial structure (Figure 5, Elements 28, 30 and Paragraph 0025), and further wherein the RFID reader system further comprises: an RFID tag reader or a plurality of RFID tag readers (Figure 5, Element 28 and Paragraph 0025); a processor (Figure 5, Element 30 and Paragraph 0025); a display (Figure 5, Element 32 and Paragraph 0039), wherein the RFID reader system reads, scans, or detects, the at least one RFID tag assigned to the vehicle or the at least one RFID tag assigned to each of the plurality of vehicles, wherein the processor processes data or information obtained by the RFID reader system, and further wherein the processor identifies the vehicle or the plurality of vehicles detected by the RFID reader system, wherein the processor obtains information regarding the vehicle or the plurality of vehicles detected by the RFID reader system from the information regarding the plurality of vehicles, and further wherein the apparatus provides information regarding the vehicle or the plurality of vehicles detected by the RFID reader system on or via the display, wherein the display is located at the residential home, the commercial office, the commercial building, or the commercial structure (Figure 5 and Paragraphs 0025, 0026 and 0029 where the microprocessor in the building interprets information obtained the vehicle tag and displays user and/or vehicle data at a display in the building).  Stiller does not specifically disclose a database, wherein the database stores information regarding a plurality of vehicles, wherein at least one RFID tag is assigned to each vehicle of the plurality of vehicles.  In the same field of endeavor, Kovach discloses a vehicle system that includes a local database containing information relating to RFID tags.  The processor of the vehicle queries the local database to obtain information relating to the RFID tags.  As suggested by Kovach, the local database allows for faster response speeds and allows for data backup in the circumstance where supplemental data read from the tag has become corrupted (Figure 7 and Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the local database storing information relating to RFID tags of Kovach to the system of Stiller, thereby allowing the building microprocessor to query the database after reading RFID tags relating to the proximate vehicle(s), motivation being to increase data response time while allowing for data backup.
Regarding claim 16, Stiller discloses wherein the processor is located at the residential home, the commercial office, the commercial building, or the commercial structure (Figure 5, Element 30).
Regarding claim 17, Stiller does not specifically disclose wherein the processor is located remote from the residential home, the commercial office, the commercial building, or the commercial structure.  In the same field of endeavor, Kovach discloses a vehicle system with a remote processor for processing vehicle data (Figure 7, Element 30 and Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the remote data processing of Kovach to the system of Stiller, motivation being to reduce the amount of data processing taking place locally at the building which conserves system resources.
Regarding claim 18, Stiller discloses a speaker, wherein the speaker is located at the residential home, the commercial office, the commercial building, or the commercial structure, and further wherein the speaker provides audio information regarding the vehicle or the plurality of vehicles detected by the RFID reader system (Paragraph 0026).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller in view of Kovach as applied to claims 8-12 and 15-18 above, and further in view of Cilia (US PgPub 2009/0251530).
Regarding claim 25, Stiller discloses a transmitter (Figure 1, Element 22).  Stiller does not specifically disclose a camera or a video recording device, wherein the camera or the video recording device is located at or on the first vehicle; and further wherein the camera or the video recording device records a picture, a photograph, or a video clip, of a motorist, and further wherein the transmitter transmits the picture, the photograph, or the video clip, to a central processing computer or to a law enforcement computer.  In the same field of endeavor, Cilia discloses an omnidirectional camera for use in police car event recording where a police car includes a video camera for recording events/individuals/vehicles in proximity to the police car and subsequently storing the video (Figures 1, 3, 4, 5 and Paragraphs 0017-0018 and 0020-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the video recording means of Cilia to the vehicle system of Stiller and Kovach, thereby enabling transmitting video to a remote law enforcement computer/data, motivation being to provide information regarding events relative to the vehicle and/or secondary vehicle misuse.
Regarding claim 26, see rejection for claim 25.




Allowable Subject Matter
Claims 1-6 and 21-24 are allowed.
Regarding claim 1, the prior art fails to disclose fairly suggest an apparatus, comprising: an RFID reader system, wherein the RFID reader system is located at or on the first vehicle, and further wherein the RFID reader system further comprises: an RFID tag reader or a plurality of RFID tag readers; a processor; a database, wherein the database stores information regarding a plurality of second vehicles, wherein at least one RFID tag is assigned to each second vehicle of the plurality of second vehicles; a display; and a transmitter, wherein the transmitter is located at or on the first vehicle, wherein the RFID reader system reads, scans, or detects, the at least one RFID tag assigned to the second vehicle or the at least one RFID tag assigned to each of the plurality of second vehicles, wherein the processor processes data or information obtained by the RFID reader system, wherein the processor is programmed to disregard, and disregards, any detection of multiple RFID tags of the second vehicle or multiple RFID tags of each of the plurality of second vehicles, and further wherein the processor identifies the second vehicle or the plurality of second vehicles detected by the RFID reader system, wherein the processor processes information regarding the second vehicle or the plurality of second vehicles, or receives or obtains from a central processing computer, information regarding the second vehicle or the plurality of second vehicles, detected by the RFID reader system from the information regarding the plurality of second vehicles stored in the database or stored in a second database of the central processing computer, and further wherein the apparatus provides or displays information regarding the second vehicle or the plurality of second vehicles detected by the RFID reader system on or via the display, wherein the information displayed via the display includes, for the second vehicle or for each of the plurality of second vehicles, a vehicle identification number, or information regarding whether the vehicle is a combustion engine vehicle, an electric vehicle, or a hybrid vehicle, and further wherein the information includes information regarding whether the vehicle is a remote- controlled vehicle, a self-driving vehicle, or an autonomous vehicle, and further wherein information includes information regarding an owner of the second vehicle or an owner of each of the plurality of second vehicles.
Dependent claims 2-6 and 21-24 are allowed with their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687